UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:001-302350 JMP Group LLC (Exact name of registrant as specified in its charter) Delaware 47 -1 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 600 Montgomery Street, Suite 1100, San Francisco, California 94111 (Address of principal executive offices) Registrant’s telephone number:(415)835-8900 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☐ Accelerated filer ☒ Non-acceleratedfiler ☐ (Do not check if a smaller reporting company) Smallerreportingcompany ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☒ JMP Group LLC shares representing limited liability company interests outstanding as of April 30, 2015: 21,228,539. EXPLANATORY NOTE On January 1, 2015, JMP Group Inc. completed its merger with and into JMP Group LLC, a Delaware limited liability company, with JMP Group LLC as the surviving entity (the “Reorganization Transaction”) pursuant to the Agreement and Plan of Merger, dated as of August 20, 2014 by and among JMP Group Inc., JMP Group LLC and JMP Merger Corp. (the “Merger Agreement”). Entry into the Merger Agreement was previously announced by JMP Group Inc. on its current report on Form 8-K filed with the SEC on August 20, 2014. JMP Group LLC had not commenced operations and had no assets or liabilities as of December 31, 2014. JMP Group LLC filed a current report on Form 8-K on January 2, 2015 (the “January Form 8-K”) for the purpose of establishing JMP Group LLC as the successor issuer pursuant to Rule 12g-3(a) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and to disclose certain related matters, including the consummation of the Reorganization Transaction. Pursuant to Rule 12g-3(a) under the Exchange Act and in accordance with the filing of the January Form 8-K, the shares representing limited liability company interests in JMP Group LLC, as the successor issuer to JMP Group Inc., were deemed registered under Section 12(b) of the Exchange Act. References to JMP Group LLC in this Quarterly Report on Form 10-Q that include any period prior to the effectiveness of the Reorganization Transaction shall be deemed to refer to JMP Group Inc. For more information concerning the effects of the Reorganization Transaction and the succession of JMP Group LLC to JMP Group Inc. upon its effectiveness, please see the January Form 8-K. On January 1, 2015, the Third Supplemental Indenture among JMP Group LLC, JMP Group Inc., JMP Investment Holdings LLC, and U.S. Bank National Association became effective. Under the Third Supplemental Indenture, JMP Group LLC and JMP Investment Holdings LLC have jointly and severally provided a full and unconditional guarantee of the 7.25% Senior Notes due 2021 and 8.00% Senior Notes due 2023 (collectively the “Notes”) issued by JMP Group Inc. In accordance with Rule 3-10(d) of Regulation S-X and Rule 12h-5 of the Exchange Act, JMP Group Inc. is exempt from the requirements of Section 13(a) or 15(d) of the Act. Accordingly, JMP Group Inc. will cease filing reports under the Exchange Act. - 2 - Table of Contents TABLE OF CONTENTS Page PARTI. FINANCIAL INFORMATION 5 Item1. Financial Statements - JMP Group LLC . 5 Consolidated Statements of Financial Condition – March 31, 2015 and December 31, 2014 (Unaudited) 5 Consolidated Statements of Operations - For the Three Months Ended March 31, 2015 and 2014 (Unaudited) 7 Consolidated Statement s of C omprehensive Income - For the Three Months Ended March 31, 2015 and 2014 (Unaudited) 8 Consolidated Statements of Changes in Equity - For the Three Months Ended March 31, 2015 and 2014 (Unaudited) 8 Consolidated Statements of Cash Flows - For the Three Months Ended March 31, 2015 and 2014 (Unaudited) 9 Notes to Consolidated Financial Statements (Unaudited) 11 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 38 Item3. Quantitative and Qualitative Disclosures About Market Risk 59 Item4. Controls and Procedures 60 PARTII. OTHER INFORMATION 60 Item1. Legal Proceedings 60 Item1A. Risk Factors 60 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 61 Item3. Defaults Upon Senior Securities 61 Item4. Mine Safety Disclosures 61 Item5. Other Information 61 Item6. Exhibits 61 SIGNATURES 62 EXHIBIT INDEX 63 - 3 - AVAILABLE INFORMATION JMP Group LLC is required to file current, annual and quarterly reports, proxy statements and other information required by the Securities Exchange Act of 1934, as amended (the “Exchange Act”), with the Securities and Exchange Commission (the "SEC"). You may read and copy any document JMP Group LLC files with the SEC at the SEC’s Public Reference Room located at treet, N.E., Washington, DC 20549. Information on the operation of the Public Reference Room may be obtained by calling the SEC at 1-800-SEC-0330. In addition, the SEC maintains an internet website at http://www.sec.gov, from which interested persons can electronically access JMP Group LLC’s SEC filings. JMP Group LLC provides its annual reports on Form10-K, quarterly reports on Form10-Q, current reports on Form8-K, proxy statements, Forms3, 4 and 5 filed by or on behalfof directors, executive officers and certain large shareholders, and any amendments to those documents filed or furnishedpursuant to the Exchange Act free of charge on the Investor Relations section of its website located at http://www.jmpg.com. These filings will become available as soon as reasonably practicable after such material is electronically filed with or furnished to the SEC. From time to time JMP Group LLC may use its website as a channel of distribution of material company information. JMP Group LLC also makes available, in the Investor Relations section of its website and will provide print copies to shareholders upon request, (i)its corporate governance guidelines, (ii)its code of business conduct and ethics, and (iii)the charters of the audit, compensation, and corporate governance and nominating committees of its board of directors. These documents, as well as the information on the website, are not intended to be part of this quarterly report on Form 10-Q (the “Quarterly Report”) and inclusions of the internet address in this Quarterly Report. - 4 - PART I. FINANCIAL INFORMATION ITEM1. Financial Statements JMP Group LLC Consolidated Statements of Financial Condition (Unaudited) (Dollars in thousands, except per share data) March 31, 2015 December 31, 2014 Assets Cash and cash equivalents $ 49,337 $ 101,362 Restricted cash and deposits (includes cash on deposit with clearing broker of $150 and $220 at March 31, 2015 and December 31, 2014, respectively) 75,164 67,102 Receivable from clearing broker 1,552 1,285 Investment banking fees receivable, net of allowance for doubtful accounts of zero and $5 at March 31, 2015 and December 31, 2014, respectively 15,414 10,439 Marketable securities owned, at fair value 36,952 29,466 Incentive fee receivable 1,054 7,092 Other investments (includes $86,223 and $206,819 measured at fair value at March 31, 2015 and December 31, 2014, respectively) 87,930 208,947 Loans held for investment, net of allowance for loan losses 1,952 1,997 Loans collateralizing asset-backed securities issued, net of allowance for loan losses 1,031,613 1,038,848 Interest receivable 2,763 2,885 Fixed assets, net 2,243 2,233 Deferred tax assets 11,509 10,570 Other assets 21,528 33,966 Total assets $ 1,339,011 $ 1,516,192 Liabilities and Equity Liabilities: Marketable securities sold, but not yet purchased, at fair value $ 17,677 $ 15,048 Accrued compensation 10,853 54,739 Asset-backed securities issued 995,046 1,001,137 Interest payable 7,602 5,568 Bond payable 94,300 94,300 Deferred tax liability 21,129 19,161 Other liabilities 31,672 37,310 Total liabilities 1,178,279 1,227,263 Commitments and Contingencies JMP Group LLC Shareholders' Equity Common shares, 100,000,000 shares authorized; shares issued at both March 31, 2015 and December 31, 2014; 21,228,539 and 21,216,258 shares outstanding at March 31, 2015 and December 31, 2014, respectively 23 23 Additional paid-in capital 136,751 134,800 Treasury stock, at cost, 1,551,513 and 1,563,794 shares at March 31, 2015 and December 31, 2014, respectively ) ) Retained earnings 3,892 8,090 Total JMP Group LLC shareholders' equity 130,431 132,597 Nonredeemable Non-controlling Interest 30,301 156,332 Total equity 160,732 288,929 Total liabilities and equity $ 1,339,011 $ 1,516,192 See accompanying notes to consolidated financial statements. - 5 - JMP Group LLC Consolidated Statements of Financial Condition - (Continued) (Unaudited) (Dollars in thousands, except per share data) Assets and liabilities of consolidated variable interest entities (“VIEs”) included in total assets and total liabilities above: March 31, 2015 December 31, 2014 Cash and cash equivalents $ 857 $ 1,294 Restricted cash 56,113 50,617 Loans collateralizing asset-backed securities issued, net of allowance for loan losses 1,031,613 1,038,848 Interest receivable 2,728 2,861 Incentive fees receivable 606 902 Deferred tax assets - 1,063 Other assets 5,506 5,156 Total assets of consolidated VIEs $ 1,097,423 $ 1,100,741 Accrued compensation 179 1,918 Asset-backed securities issued 995,046 1,001,137 Note payable (1) 2,500 2,500 Interest payable 6,140 4,107 Deferred tax liability - 1,317 Total liabilities of consolidated VIEs $ 1,003,865 $ 1,010,979 March 31, 2015 and December 31, 2014 balances are inclusive of a $2.5 million intercompany loan. The asset-backed securities issued (“ABS”) by the VIE are limited recourse obligations payable solely from cash flows of the loans collateralizing them and related collection and payment accounts pledged as security. Accordingly, only the assets of the VIE can be used to settle the obligations of the VIE. See accompanying notes to consolidated financial statements. - 6 - JMP Group LLC Consolidated Statements of Operations (Unaudited) (In thousands, except per share data) Three Months Ended March 31, Revenues Investment banking $ 20,694 $ 25,053 Brokerage 6,065 6,656 Asset management fees 4,662 5,544 Principal transactions 3,744 ) Gain (loss) on sale, payoff and mark-to-market of loans ) 380 Net dividend income 191 235 Other income 740 222 Non-interest revenues 35,518 34,397 Interest income 12,777 8,588 Interest expense ) ) Net interest income 5,489 3,760 Provision for loan losses ) ) Total net revenues after provision for loan losses 40,950 37,660 Non-interest expenses Compensation and benefits 27,064 31,376 Administration 1,692 1,722 Brokerage, clearing and exchange fees 798 925 Travel and business development 938 851 Communications and technology 970 948 Occupancy 813 825 Professional fees 974 807 Depreciation 226 227 Other 530 212 Total non-interest expenses 34,005 37,893 Net income (loss) before income tax expense 6,945 ) Income tax expense 7,000 1,696 Net loss ) ) Less: Net income (loss) attributable to nonredeemable non-controlling interest 1,837 ) Net income (loss) attributable to JMP Group LLC $ ) $ 3,998 Net income (loss) attributable to JMP Group LLC per common share: Basic $ ) $ 0.17 Diluted $ ) $ 0.17 Distributions declared per common share $ 0.105 $ 0.045 Weighted average common shares outstanding: Basic 21,216 21,820 Diluted 21,216 23,612 See accompanying notes to consolidated financial statements. - 7 - J MP Group LLC Consolidated Statements of Comprehensive Income (Unaudited) (In thousands) Three Months Ended March 31, Net loss $ ) $ ) Other comprehensive income Unrealized gain on cash flow hedge, net of tax - - Comprehensive loss attributable to JMP Group LLC ) ) Less: Comprehensive (loss) income attributable to non-controlling interest 1,837 ) Comprehensive income (loss) attributable to JMP Group LLC $ ) $ 3,998 JMP Group LLC Consolidated Statements of Changes in Equity (Unaudited) (In thousands) JMP Group LLC's Equity Additional Nonredeemable Common Shares Treasury Paid-In Retained Non-controlling Shares Amount Shares Capital Earnings Interest Total Equity Balance, December 31, 2014 22,780 $ 23 $ ) $ 134,800 $ 8,090 $ 156,332 $ 288,929 Adjustment for adoption of new consolidation guidance - ) ) Net income (loss) - ) 1,837 ) Additonal paid-in capital - share-based compensation - - - 1,937 - - 1,937 Excess tax benefit related to stock-based compensation - - - 5 - - 5 Distributions and distribution equivalents declared on common shares and restricted stock units - ) - ) Reissuance of shares of common shares from treasury - - 81 9 - - 90 Distributions to non-controlling interest holders - ) ) Balance, March 31, 2015 22,780 $ 23 $ ) $ 136,751 $ 3,892 $ 30,301 $ 160,732 JMP Group LLC's Equity Retained Additional Earnings Nonredeemable Common Shares Treasury Paid-In (Accumulated Non-controlling Shares Amount Shares Capital Deficit) Interest Total Equity Balance, December 31, 2013 22,780 $ 23 $ ) $ 132,547 $ ) $ 110,855 $ 237,240 Net income (loss) - 3,998 ) ) Additonal paid-in capital - stock-based compensation - - - 1,734 - - 1,734 Dividends and dividend equivalents declared on common stock and restricted stock units - ) - ) Purchases of shares of common stock for treasury - - ) - - - ) Reissuance of shares of common stock from treasury - - 142 35 - - 177 Purchase of subsidiary shares from non-controlling interest holders - - - ) - ) ) Distributions to non-controlling interest holders - 3,389 3,389 Capital contributions from non-controlling interest holders - ) ) Balance, March 31, 2014 22,780 $ 23 $ ) $ 133,472 $ 2,845 $ 102,582 $ 232,955 See accompanying notes to consolidated financial statements. - 8 - JMP Group LLC Consolidated Statements of Cash Flows (Unaudited) (In thousands) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net income to net cash provided by (used in) operating activities: Provision for doubtful accounts (5 ) - Provision for loan losses 57 497 Accretion of deferred loan fees ) ) Amortization of liquidity discount, net ) ) Amortization of debt issuance costs 105 85 Amortization of original issue discount, related to CLO II and CLO III 357 224 Interest paid in kind ) - Loss (gain) on sale and payoff of loans 578 ) Change in other investments: Fair value ) 4,201 Incentive fees reinvested in general partnership interests ) ) Realized (loss) gain on other investments ) 9 Depreciation and amortization of fixed assets 226 227 Stock-based compensation expense 2,027 1,959 Deferred income taxes 1,029 ) Net change in operating assets and liabilities: (Increase) decrease in interest receivable 122 25 Decrease (increase) in receivables ) ) Increase in marketable securities ) ) (Increase) decrease in restricted cash (excluding restricted cash reserved for lending activities) ) ) (Increase) decrease in deposits and other assets 12,281 19,428 Increase in marketable securities sold, but not yet purchased 2,629 757 Increase in interest payable 2,034 499 (Decrease) increase in accrued compensation and other liabilities ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchases of fixed assets ) ) Purchases of other investments ) ) Sales of other investments 9,324 19,941 Funding of loans collateralizing asset-backed securities issued ) ) Funding of loans held for investment - ) Sale and payoff of loans collateralizing asset-backed securities issued 37,318 60,569 Principal receipts on loans collateralizing asset-backed securities issued 26,246 11,570 Repayments on loans held for investment 93 - Net change in restricted cash reserved for lending activities ) ) Cash and cash equivalents derecognized due to adoption of new consolidation guidance ) - Net cash provided by (used in) investing activities 6,992 ) See accompanying notes to consolidated financial statements. - 9 - JMP Group LLC Consolidated Statements of Cash Flows - (Continued) (Unaudited) (In thousands) Three Months Ended March 31, Cash flows from financing activities: Proceeds from CLO III credit warehouse - 50,413 Proceeds from bond issuance - 48,300 Payments of debt issuance costs - ) Repayment of note payable - ) Repayment of line of credit - ) Repayment of asset-backed securities issued ) ) Distributions and dividend equivalents paid on common shares and RSUs ) (8 ) Purchases of shares of common stock for treasury - ) Capital contributions of nonredeemable non-controlling interest holders - 3,389 Distributions to non-controlling interest shareholders ) ) Purchase of subsidiary shares from non-controlling interest holders - ) Cash settlement of stock-based compensation - ) Excess tax benefit related to stock-based compensation 5 - Net cash (used in) provided by financing activities ) 72,693 Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period 101,362 65,906 Cash and cash equivalents, end of period $ 49,337 $ 41,676 Supplemental disclosures of cash flow information: Cash paid during the period for interest $ 4,557 $ 3,983 Cash paid during the period for taxes $ - $ 4,784 Non-cash investing and financing activities: Reissuance of shares of common stock from treasury related to vesting of restricted stock units and exercises of stock options $ 81 $ 142 See accompanying notes to consolidated financial statements. - 10 - JMP G roup LLC Notes to Consolidated Financial Statements March 31, 2015 (Unaudited) 1. Organization and Description of Business JMP Group LLC, together with its subsidiaries (collectively, the “Company”), is an independent investment banking and asset management firm headquartered in San Francisco, California. The Company conducts its brokerage business through JMP Securities LLC (“JMP Securities”), its asset management business through Harvest Capital Strategies LLC (“HCS”) and HCAP Advisors LLC (“HCAP Advisors“), its corporate credit business through JMP Credit Corporation (“JMP Credit”) and JMP Credit Advisors LLC (“JMPCA”), and certain principal investments through JMP Investment Holdings LLC (“JMP Investment Holdings”). The above entities, other than HCAP Advisors, are wholly-owned subsidiaries. JMP Securities is a U.S. registered broker-dealer under the Exchange Act, and is a member of the Financial Industry Regulatory Authority (“FINRA”). JMP Securities operates as an introducing broker and does not hold funds or securities for, or owe any money or securities to customers and does not carry accounts for customers. All customer transactions are cleared through another broker-dealer on a fully disclosed basis. HCS is a registered investment advisor under the Investment Advisers Act of 1940, as amended, and provides investment management services for sophisticated investors in investment partnerships and other entities managed by HCS. On December 18, 2012, HCAP Advisors was formed as a Delaware Limited Liability Company. Effective May 1, 2013, HCAP Advisors provides investment advisory services to Harvest Capital Credit Corporation (“HCC”). Through JMPCA, the Company manages JMPCA CLO I Ltd (“CLO I”), JMPCA CLO II Ltd (“CLO II”) and JMPCA CLO III Ltd (“CLO III”). In the third quarter of 2014, the board of directors of our predecessor entity, JMP Group Inc., approved a transaction to convert the Company’s corporate form from a Delaware corporation to a Delaware limited liability company (the “Reorganization Transaction”),. The Company’s stockholders approved the Reorganization Transaction at a meeting of the stockholders on December 1, 2014. In connection with the Reorganization Transaction, JMP Group Inc. entered into an agreement and plan of merger, dated August 20, 2014 (the “Merger Agreement”) with JMP Group LLC, a Delaware limited liability company and JMP Merger Corp., a Delaware corporation and wholly-owned subsidiary of JMP Group LLC. On January 1, 2015, JMP Group LLC completed the Reorganization Transaction with JMP Group LLC as the surviving entity. JMP Group LLC filed a current report on Form 8-K on January 2, 2015 for the purpose of establishing JMP Group LLC as the successor issuer to JMP Group Inc. pursuant to Rule 12g-3(a) under the Exchange Act. The effects of the Reorganization Transaction and the succession of JMP Group LLC to JMP Group Inc. are described in greater detail in the current report on Form 8-K filed on January 2, 2015 by JMP Group LLC. The Reorganization Transaction resulted in each share of issued and outstanding JMP Group Inc. stock being exchanged for a limited liability company interest in JMP Group LLC. 2. Summary of Significant Accounting Policies Basis of Presentation These consolidated financial statements and related notes are unaudited and have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. These consolidated financial statements should be read in conjunction with the Company’s consolidated financial statements and notes thereto included in its Annual Report on Form10-K for the year ended December 31, 2014 (the “Annual Report”). These consolidated financial statements reflect all adjustments (consisting only of normal recurring adjustments) that are, in the opinion of management, necessary for the fair statement of the results for the interim periods. The results of operations for any interim period are not necessarily indicative of the results to be expected for a full year. The Company performs consolidation analyses on entities to identify variable interest entities (“VIEs”) and determine appropriate accounting treatment. An entity is considered a VIE and, therefore, would be subject to the consolidation provisions of ASC 810-10-15 if, by design, equity investors do not have the characteristics of a controlling financial interest or do not have sufficient equity at risk for the entity to finance its activities without additional subordinated financial support from other parties. ASU 2015-2, Amendments to Consolidation Analysis , was issued February 2015, which amends the consolidation requirements in ASC 810, Consolidation . Under the amended guidance, an entity also is considered a VIE if it has equity investors who lack substantive participating or kick-out rights. VIEs are consolidated by their primary beneficiaries. When the Company enters into a transaction with a VIE, the Company determines if it is the primary beneficiary by determining whether it (a) has the power to direct the activities that most significantly impact the entity’s economic performance and (b) the obligation to absorb losses of the entity or the right to receive benefits from the entity that could potentially be significant to the VIE. If determined to be the primary beneficiary, the Company consolidates the entity. The Company reconsiders the conclusion continually. - 11 - In performing the analysis under the revised amendment, the Company concluded Harvest Growth Capital LLC (“HGC”) and Harvest Growth Capital II LLC (“HGC II”) no longer require consolidation effective January 1, 2015. HGC and HGC II qualify as VIEs, based on the limited partners’ lack of control attributed to the absence of kick-out or participating rights. As the Company has ownership percentages under 5%, the Company does not have the obligation to absorb losses or right to receive benefits that could be significant to the Funds. Therefore, the Company is not deemed the primary beneficiary. Effective January 1, 2015, the Company recognizes its investments in HGC and HGC II using the fair value option. The Company used a modified retrospective approach by recording a cumulative-effect adjustment to equity as of the beginning of the fiscal year of adoption, resulting in the following adjustments in the respective line items: (In thousands) December 31, 2014 Adjustment for adoption of new consolidation guidance January 1, 2015 Cash and cash equivalents $ 101,362 ) 101,102 Other investments 208,947 ) Other assets 33,966 Total assets $ 1,516,192 $ ) Other liabilities 37,310 ) Total liabilities 1,227,263 ) Nonredeemable Non-controlling Interest 156,332 ) Total equity 288,929 ) Total liabilities and equity $ 1,516,192 $ ) The consolidated accounts of the Company include the wholly-owned subsidiaries, JMP Securities, HCS, JMP Capital, JMP Credit, JMPCA, and the partially-owned subsidiaries HGC (from April 1, 2010 through December 31, 2014), HGC II (from October 1, 2012 through December 31, 2014), CLO I, CLO II (effective April 30, 2013), HCAP Advisors (effective May 1, 2013), and CLO III (effective December 11, 2013). All material intercompany accounts and transactions have been eliminated in consolidation. Non-controlling interest on the Consolidated Statements of Financial Condition at March 31, 2015 and December 31, 2014 relate to the interest of third parties in the partly-owned subsidiaries. See Note 2 - Summary of Significant Accounting Policies in the Company's Annual Report for the Company's significant accounting policies. 3. Recent Accounting Pronouncemen ts ASU 2014-9 , Revenue from Contracts with Customers was issued in May 2014 to provide a more robust framework for addressing revenue issues. The provisions of this standard are effective for annual reporting periods beginning after December 15, 2016, and do not allow early adoption. The adoption of ASU 2014-9 may have an impact on the Company’s financial statements; however, the extent is not yet determined. ASU 2014-12, Compensation—Stock Compensation (Topic 718): Accounting for Share-Based Payments When the Terms of an Award Provide That a Performance Target Could Be Achieved aft er the Requisite Service Period was issued to provide guidance on share-based payments with terms where a performance target that affects vesting could be achieved after the requisite service period. The provisions of this standard are effective for annual periods and interim periods within those annual periods, beginning after December 15, 2015, and allows for early adoption. The adoption of ASC 2014-12 will not impact the Company’s financial statements. ASU 2014-13, Consolidation: Measuring the Financial Assets and the Financial Liabilities of a Consolidated Collateralized Financial Entity was issued in August 2014 to address discrepancy in the fair value measurement of a collateralized financing entity’s financial assets from the fair value of their financial liabilities even when the financial liabilities have recourse only to the financial assets. Prior to this update, there was no specific guidance on how to account for this difference. ASU 2014-13 is effective for annual and interim periods ending after December 15, 2015. Given the size of the existing discrepancy between the fair value of the Company’s CLOs’ financial assets and liabilities, the adoption of this ASU is not anticipated to have a material impact on the Company’s financial statements. ASU 2014-15, Presentation of Financial Statements—Going Concern (Subtopic 205-40): Disclosure of Uncertainties about an Entity’s Ability to Continue as a Going Concern was issued in August 2014 to provide guidance regarding management’s responsibility to evaluate whether there is substantial doubt about an entity’s ability to continue as a going concern or to provide related footnote disclosures. This standard will be effective for annual periods ending after December 15, 2016, and interim periods within annual periods beginning after December 15, 2016. Early application is permitted for annual or interim reporting periods for which the financial statements have not previously been issued. The adoption of ASU 2014-15 is not expected to have an impact on the Company’s financial statements. ASU 2014-16, Derivatives and Hedging (Topic 815): Determining Whether the Host Contract in a Hybrid Financial Instrument Issued in the Form of a Share Is More Akin to Debt or to Equity was issued to eliminate the use of different methods in practice and thereby reduce existing diversity in the accounting for hybrid financial instruments issued in the form of a share. For hybrid financial instruments issued in the form of a share, an entity should determine the nature of the contract by considering the economic characteristics and risks of the entire hybrid financial instrument. The existence or omission of any single term or feature does not necessarily determine the economic characteristics and risks of the host contract. This standard will be effective for fiscal years and interim periods within those fiscal years, beginning after December 15, 2015. Early adoption is permitted. The adoption of ASU 2014-16 is not expected to have an impact on the Company’s financial statements. - 12 - ASU 2015-2, Amendments to Consolidation Analysis , was issued February 2015, which amends the consolidation requirements in ASC 810, Consolidation . The amendments will change the analysis that a reporting entity must perform to determine whether it should consolidate certain types of entities, and eliminate the presumption that a general partner should consolidate a limited partnership. This standard will be effective for fiscal years beginning after December 15, 2015. Early adoption is permitted. The Company early adopted ASU 2015-2 effective January 1, 2015. In performing the analysis under the revised amendments, the Company concluded HGC and HGC II no longer require consolidation effective January 1, 2015. ASU 2015-3, Interest-Imputation of Interest: Simplifying the Presentation of Debt Issuance Costs , was issued April 2015. To simplify the presentation of debt issuance costs, the amendments require that debt issuance costs related to a recognized debt liability be presented in the balance sheet as a direct deduction from the carrying amount of that debt liability, consistent with debt discounts. This standard will be effective for fiscal years beginning after December 15, 2015, and interim periods within those fiscal years. Upon adoption, the Company will reclassify the debt issuance costs to the respective debt liability line items. The adoption of ASU 2015-3 is not expected to have a material impact on the Company’s financial statements. 4. Fair Value Measurements The following tables provide fair value information related to the Company’s financial instruments at March 31, 2015 and December 31, 2014: At March 31, 2015 (In thousands) Carrying Value Fair Value Level 1 Level 2 Level 3 Total Assets: Cash and cash equivalents $ 49,337 $ 49,337 $ - $ - $ 49,337 Restricted cash and deposits 75,164 75,164 - - 75,164 Marketable securities owned 36,952 36,952 - - 36,952 Other investments 87,930 - 71,109 16,821 87,930 Loans held for investment, net of allowance for loan losses 1,952 - - 1,736 1,736 Loans collateralizing asset-backed securities issued, net of allowance for loan losses 1,031,613 - 1,012,864 - 1,012,864 Long term receivable 777 - - 858 858 Total assets: $ 1,283,725 $ 161,453 $ 1,083,973 $ 19,415 $ 1,264,841 Liabilities: Marketable securities sold, but not yet purchased $ 17,677 $ 17,677 $ - $ - $ 17,677 Asset-backed securities issued 995,046 - 987,733 - 987,733 Bond payable 94,300 - 97,125 - 97,125 Total liabilities: $ 1,107,023 $ 17,677 $ 1,084,858 $ - $ 1,102,535 At December 31, 2014 (In thousands) Carrying Value Fair Value Level 1 Level 2 Level 3 Total Assets: Cash and cash equivalents $ 101,362 $ 101,362 $ - $ - $ 101,362 Restricted cash and deposits 67,102 67,102 - - 67,102 Marketable securities owned 29,466 29,466 - - 29,466 Other investments (1) 208,947 3,539 64,628 138,652 206,819 Loans held for investment, net of allowance for loan losses 1,997 - - 1,734 1,734 Loans collateralizing asset-backed securities issued, net of allowance for loan losses 1,038,848 - 1,031,885 - 1,031,885 Long term receivable 860 - - 960 960 Total assets: $ 1,448,582 $ 201,469 $ 1,096,513 $ 141,346 $ 1,439,328 Liabilities: Marketable securities sold, but not yet purchased $ 15,048 $ 15,048 $ - $ - $ 15,048 Asset-backed securities issued 1,001,137 - 992,625 - 992,625 Bond payable 94,300 - 96,017 - 96,017 Total liabilities: $ 1,110,485 $ 15,048 $ 1,088,642 $ - $ 1,103,690 Includes equity securities in HGC and HGC II which were deconsolidated effective January 1, 2015. - 13 - Recurring Fair Value Measurement The following tables provide information related to the Company’s assets and liabilities carried at fair value on a recurring basis at March 31, 2015 and December 31, 2014: (In thousands) March 31, 2015 Level 1 Level 2 Level 3 Total Marketable securities owned $ 36,952 $ - $ - $ 36,952 Other investments: Investments in hedge funds managed by HCS - 71,109 - 71,109 Investments in private equity funds managed by HCS - - 4,198 4,198 Investments in funds of funds managed by HCS - - 157 157 Total investment in funds managed by HCS - 71,109 4,355 75,464 Limited partnership in investments in private equity/ real estate funds - - 8,976 8,976 Warrants and other held at JMPS - - 766 766 Equity securities in JMP Capital - - 1,017 1,017 Total other investments - 71,109 15,114 86,223 Total assets: $ 36,952 $ 71,109 $ 15,114 $ 123,175 Marketable securities sold, but not yet purchased 17,677 - - 17,677 Total liabilities: $ 17,677 $ - $ - $ 17,677 (In thousands) December 31, 2014 Level 1 Level 2 Level 3 Total Marketable securities owned $ 29,466 $ - $ - $ 29,466 Other investments: Investments in hedge funds managed by HCS - 64,628 - 64,628 Investments in funds of funds managed by HCS - - 152 152 Total investment in funds managed by HCS - 64,628 152 64,780 Limited partnership in investments in private equity/ real estate funds - - 9,102 9,102 Warrants and other held at JMPS and JMP Holding LLC - - 732 732 Equity securities in HGC, HGC II and JMP Capital (1) 3,539 - 122,058 125,597 Forward purchase contract - - 6,608 6,608 Total other investments 3,539 64,628 138,652 206,819 Total assets: $ 33,005 $ 64,628 $ 138,652 $ 236,285 Marketable securities sold, but not yet purchased 15,048 - - 15,048 Total liabilities: $ 15,048 $ - $ - $ 15,048 Equity securities in HGC and HGC II were deconsolidated effective January 1, 2015. The Company holds a limited partner investment in a private equity fund. This fund aims to achieve medium to long-term capital appreciation by investing in a diversified portfolio of technology companies that leverage the growth of Greater China. The Company also holds investments in real estate funds, which aim to generate revenue stream from investments in real estate joint ventures. The Company recognizes these investments using the fair value option. The primary reason for electing the fair value option was to measure gains on the same basis as the Company’s other equity securities, which are stated at fair value. Effective January 1, 2015, the Company elected to early adopt new consolidation accounting guidance. Under the new guidance, HGC and HGC II were identified as VIEs, and consequently, these investments were deconsolidated. The Company recognizes these investments using the fair value option in the Other Investments line item. The carrying value of the investment was $4.2 million as of March 31, 2015, with a remaining commitment of $0.4 million. The risks associated with this investment are limited to the amounts of invested capital, remaining capital commitment and any management and incentive fees receivable. The Company uses the reported net asset value per share as a practical expedient to estimate the fair value of HGC and HGC II. The Company’s Level 2 assets held in other investments consist of investments in hedge funds and private equity funds managed by HCS. The carrying value of investment in hedge funds is calculated using the equity method. These assets are considered Level 2, as the underlying hedge funds are mainly invested in publicly traded stocks whose value is based on quoted market prices. The carrying value of the investments in private equity funds reflects the fair value option. The Level 2 equity securities owned by HGC, HGC II, and JMP Capital reflect investments in public securities, where the Company is subject to a lockup period. The fair value of the Level 2 equity securities owned by HGC, HGC II and JMP Capital is calculated by applying a discount rate to the quoted market prices of the portfolio securities due to lack of marketability. - 14 - The tables below provide a reconciliation of the beginning and ending balances for the assets held at fair value using significant unobservable inputs (Level 3) for the three months ended March 31, 2015 and 2014. (In thousands) Investments in funds of funds managed by HCS Investments in private equity funds managed by HCS Limited partner investments in private equity/ real estate funds Warrants and other held at JMPS Equity securities held by HGC, HGC II and JMP Capital Forward Purchase Contract and Swaption Total Level 3 Assets Balance as of December 31, 2014 $ 152 $ - $ 9,102 $ 732 $ 122,058 $ 6,608 138,652 Adjustment for adoption of new consolidation guidance (1) - 4,125 - - ) ) ) Purchases 9 100 - 109 Sales (9 ) (7 ) ) - - - ) Settlements - Total gains (losses) - realized and unrealized included in earnings (2) 5 ) 67 34 - - 86 Transfers in/(out) of Level 3 - Balance as of March 31, 2015 $ 157 $ 4,198 $ 8,976 $ 766 $ 1,017 $ - $ 15,114 Unrealized gains/(losses) included in earnings related to assets still held at reporting date $ 5 $ ) $ 67 $ 34 $ - $ - $ 86 Refer to Note 2 for additional discussion relating to adoption of new consolidation guidance. (
